Citation Nr: 0124036	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
otitis media with perforated tympanic membrane of the left 
ear.

2.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel




INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2000 by the 
Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  The decision continued the veteran's 
noncompensable ratings for both his otitis media with 
perforated tympanic membrane of the left ear and hearing loss 
of the left ear.  The claim for otitis media with perforated 
tympanic membrane of the left ear is being remanded for 
reasons discussed below.


FINDINGS OF FACT

1.  All evidence necessary for review of the claim for 
hearing loss of the left ear has been obtained.

2.  On authorized audiological evaluation in May 2000, the 
average puretone loss in the right ear was 40 decibels, and 
the average loss in the left ear was 51 decibels. Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 96 percent in the left ear.  The 
veteran's hearing loss of the right ear is not service-
connected.


CONCLUSION OF LAW

1.  The criteria for a higher (compensable) disability rating 
for defective hearing in the left ear are not met. 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.85 
Diagnostic Code 6100 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was service connected for otitis media, 10 
percent disabling, and hearing loss, noncompensable, in his 
left ear in June 1969.  Effective, August 1974, the VA 
reduced the veteran's rating for otitis media of the left ear 
to noncompensable.

In April 2000, the veteran filed a claim for increased 
ratings.  With his claim, he submitted a note from his 
treating physician stating that the veteran was being treated 
for a perforated tympanic membrane.

The RO sent the veteran a letter in May 2000 informing him 
that a VA examination was being scheduled and of other 
evidence he would need to submit to support his claim.

A VA examination was conducted in May 2000.  Pure tone 
thresholds, in decibels, were as follows:

 

The average puretone loss for the left ear for 1000 through 
4000 Hz was 51 decibels, and the average loss in the right 
ear was 40 decibels.  The speech recognition ability was 96 
percent in both ears.

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The law is 
applicable to the veteran's claims for entitlement to an 
increased rating for otitis media of the left ear and hearing 
loss of the left ear.

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled with 
respect to his claim for entitlement to an increased rating 
for hearing loss of the left ear.  The veteran was provided 
with adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the decision, the statement of the case (SOC), 
and the letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The RO 
supplied the veteran with the applicable regulations in the 
SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the claim for an increased rating for 
hearing loss of the left ear has been obtained.  The evidence 
includes the veteran's statements and a report from the VA 
audiology examination conducted in May 2000.  The Board finds 
that the evidence of record provides sufficient information 
to adequately evaluate the veteran's claim for increased 
rating for hearing loss of the left ear.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required for this issue.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a veteran who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Disability evaluations for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Examinations are 
conducted using the controlled speech discrimination test 
together with the puretone audiometry test.  See 38 C.F.R. 
§ 4.85 (2000).  The results are then analyzed using tables 
contained in 38 C.F.R. § 4.87, Diagnostic Code 6100 (2000).

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears. VAOPGCPREC 32-97 (August 29, 1997).  See 
also 38 C.F.R. § 4.14 (2000) which provides that the 
manifestations from a nonservice-connected disorder may not 
be used when establishing the rating for a service-connected 
disability.

IV.  Analysis

Under the tables of Diagnostic Code 6100, the average pure 
tone thresholds and speech recognition scores for the left 
ear demonstrated during the recent VA examination and the 
presumed normal scores for the nonservice-connected right ear 
do not exceed the levels contemplated for the currently 
assigned noncompensable rating.

Under Table VI contained in Diagnostic Code 6100, the average 
pure tone thresholds and speech recognition scores for the 
left ear demonstrated during the VA examinations correspond 
to category I.  The scores for the right ear are rated as 
normal and also correspond to category I.  The intersection 
point for these categories under Table VII shows that the 
hearing loss does not exceed the levels contemplated for the 
currently assigned noncompensable rating.  Accordingly, the 
Board concludes that the criteria for a compensable rating 
for hearing loss of the left ear are not met.

ORDER

An increased (compensable) rating for hearing loss of the 
left ear is denied.


REMAND

Under the VCAA, the VA has a duty to assist the veteran with 
the development of his claim.  In the case of the veteran's 
claim for an increased rating for otitis media, that duty has 
not been met.  It is the RO's responsibility to ensure that 
all appropriate development is undertaken in this case.  
However, in an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.

When the veteran filed his claim, he stated that he was 
receiving treatment for hearing loss and perforated eardrums.  
The veteran provided a note from his physician that confirmed 
he was treating the veteran.  However, the actual treatment 
records have not been obtained.  It is the duty of the VA to 
make reasonable efforts to obtain relevant records that the 
claimant adequately identifies.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); 66 Fed. Reg. 45620, 45630 (to be codified as 
amended at 38 C.F.R. § 3.159(c)).

The veteran's VA examination was silent as to any current 
symptoms of ear disease.  The audiology report did not 
indicate whether the veteran was currently suffering from ear 
infections or whether the otitis media was currently 
suppurative (i.e. producing pus).  Given that the examination 
report does not contain enough information to make a decision 
on the veteran's claim, a new exam is required.  See 
38 C.F.R. § 4.2 (2000).

Accordingly, this claim is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for otitis media 
and perforated tympanic membrane since 
March 2000.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
ear examination to evaluate current 
symptoms of the veteran's otitis media 
and perforated tympanic membrane.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should 
specifically indicate in the report 
whether the veteran's otitis media is 
currently suppurative.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

